Citation Nr: 1231856	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Travel Board hearing was held in Waco, Texas, before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In August 2011, the Board concluded that additional medical expertise was needed to render an equitable decision on this case and requested a medical opinion from the Veterans health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  In conformance with 38 C.F.R. § 20.903, the Veteran was notified of the VHA opinion in August 2011 and given 60 days to submit any additional evidence or argument in response to the opinion.  In April 2012, his representative submitted additional argument on his behalf.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1323 (Fed. Cir. 2005) the Federal Circuit found the authority to consider an outside medical opinion obtained under 38 U.S.C.A. § 7109(a) inherently flows from the authority to secure it.  See also Padgett v. Nicholson, 19 Vet. App. 133, 144-45 (2005) withdrawn on other grounds, 19 Vet. App. 334 (2005), withdrawal rev'd and remanded by Padgett v. Nicholson, 473 F.3d 1363 (Fed. Cir. 2007) (noting that the Board has the authority to obtain and consider expert medical opinions in compliance with 38 U.S.C.A. § 7109(a) without remanding the case for initial RO consideration of such evidence, and without obtaining a waiver of such consideration from the appellant).  There is no similar exception for evidence submitted in response to such an opinion and the provisions of 38 C.F.R. § 20.1304(c) apply.  In the present case, a review of the April 2012 statement from the representative reflects that it is additional argument only and does not contain any evidence, lay or otherwise, that would require a waiver of consideration.  See 38 C.F.R. § 20.1304.  Accordingly, the Veteran is not prejudiced by the Board considering this evidence in the first instance.  38 C.F.R. § 20.1304; see Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 


FINDING OF FACT

A chronic right knee disability, to include degenerative joint disease (DJD), is not shown in service or within the first post service year and is not related to service-connected disabilities.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active duty service, may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1337, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a July 2005 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

Additionally, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disability is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The record reflects this case involves a rebuilt claims file.  In cases where the records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In the present case, the Veteran was notified that his file could not be located in a July 2005 letter.  A subsequent search for records resulted in service treatment records which were obtained and associated with the claims file.  The Veteran and his representative have not alleged that the service treatment records are incomplete.   

The information and evidence associated with the claims file also consists of VA medical treatment records, private post-service treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  Moreover, a VA examination and VA medical expert's opinion regarding etiology of any right knee condition was recently obtained.  

The October 2008 VA examination did not address the question of secondary service connection, that is, aggravation or permanent worsening of a disability caused by a service-connected disability.  As a result, the examination report was found insufficient on its own to serve as a basis for a Board decision and the case was sent for further medical opinion.  However, the examiner reviewed the records, examined the Veteran, and provided an opinion with rationale as to the question of direct causation and is adequate to address this question.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr, 21 Vet. App. at 311.

Although the Veteran's representative argued that the VHA opinion was not adequate because it was not based upon a thorough examination of the Veteran and his service-connected disabilities, the record reflects the VHA examiner reviewed the file, considered the record and provided a full rationale for the opinions proffered.  There is no requirement that the opinion be based upon a contemporaneous in-person examination of the Veteran; in fact, the regulations explicitly allow VA to obtain medical opinions based solely upon the record.  See 38 C.F.R. § 20.901.  The law requires that an adequate examination or opinion must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  See 38 C.F.R. § 20.901; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr, 21 Vet. App. at 311.  

In the present case, the Board finds the examiner had access to an accurate and complete history and provided a thorough rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the VHA opinion is adequate.

Finally, the Veteran was provided an opportunity to fully set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  Recently, the Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The undersigned Acting Veterans Law Judge clearly set forth the issue to be discussed and explained the reason that the RO denied the claim during the October 2010 hearing.  The undersigned Acting Veterans Law Judge also sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

In this case, the Veteran seeks service connection for a right knee disability which causes instability, pain, locking, and giving way.  He has variously ascribed his right knee disability to an injury in service, to the general wear and tear resulting from the demands of his military career, and to changes in his gait and posture resulting from his service-connected low back and left Achilles tendon disabilities.  

The STRs show that in August 1987, the Veteran sustained an injury, diagnosed as a sprain, after colliding with another service member during a game of basketball.  In January 1988, he was seen for complaints of bilateral knee pain which had been present for two weeks and began after 15 to 20 minutes of running.  This was diagnosed as a stress injury.  On the questionnaire completed at the time of his service separation examination in February 1994, the Veteran reported a history of trick or locked knee and explained that he experienced occasional giving way and locking up in his right knee.  The physician noted that the Veteran continued to play basketball.  The examination performed at the time of the Veteran's separation noted the lower extremities were abnormal but explained this was due to Achilles tendons.  No disability of the right knee was noted upon the Veteran's separation from service.  

After service, the Veteran was afforded a VA examination in October 2005 after he filed for service connection for various disabilities, including a right knee problem.  He informed the examiner that he experienced intermittent pain and occasional giving way in the right knee (about six or seven times a year).  Physical examination showed full range of motion, with no pain, deformity, swelling, palpable tenderness, or instability.  The examiner diagnosed a right knee sprain with no residuals.  

The record also shows that the Veteran was seen for complaints of knee pain in July 2007, with a notation that he fell at work while mowing the lawn and hyper-flexed his knee.  The Veteran has stated that his fall was the result of his knee giving way.  An August 2007 MRI showed joint effusion and an osteonecrotic lesion of the anterior nonweightbearing surface of the lateral femoral condyle.  Subsequent treatment records show diagnoses of chondromalacia patella and DJD with degenerative changes of the meniscus.  

The Veteran was afforded a second VA examination in October 2008 to address whether there was any relationship between the Veteran's injury and subsequent symptoms in service and his current disability.  The Veteran had a limping gait.  It was the examiner's opinion that the Veteran's right knee disability was not due to his in-service injury based on the lack of ligamentous laxity; instead, he attributed the disability to age, obesity, physical deconditioning, and genetic predisposition to osteoarthritis.  

In March 2009, the Veteran had arthroscopic surgery on the right knee to fix a torn medial meniscus.  At the time of the procedure, the onset was reported as two years ago and the chief complaint noted the Veteran originally hurt the right knee by bending and reaching while performing job duties.  

The Veteran also provided testimony at a Board hearing in October 2010.  The Veteran related that he injured his right knee between 1985 and 1987 in service when he collided with another guy playing sports.  He related that ever since that time he experienced occasional giving way and continued pain and stiffness.  He stated that the symptoms he currently experienced were the same as what he experienced in service.  He also said that during medical treatment in service and since service, doctors had told him that the way he walked, and the amount of walking, running, and other physical activities required in military service, had made his knee worse.  He indicated there were gaps in his medical treatment as he generally self-treated with Motrin.

Private medical records from March 2010 reflect a reported history of 20 years of right knee pain, localized around the medial aspect of the knee.  The physician indicated there was no known trauma or injury that began it although the Veteran reported he played football and sustained multiple injuries over the years.   He described the knee giving way causing pain in the inside part of the knee.  On examination the Veteran's gait was normal.  The assessment was right knee moderate degenerative joint disease.  

In August 2011, the Board sent the claims file to a VHA consulting expert for an opinion.  Based on the information set forth above, a thorough review of the claims file, and an understanding of accepted medical principles, the expert was asked to provide answers to the following:  (a) Is it more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran's current right knee disability, to include arthroscopic surgery, was incurred in service or the result of an incident, injury, or disease in service?  

The consulting expert was asked to comment on the significance, if any, of the MRI finding of osteonecrotic lesion on the lateral femoral condyle.  The expert was also asked to comment on the effects, if any, of the walking, marching, and running required in military service on the Veteran's current right knee disability.  

(b) Is it more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran's current right knee disability was caused or aggravated, that is, worsened beyond the normal course, by the Veteran's service-connected disabilities, including degenerative disc disease (DDD) of the lumbar spine and left Achilles tendon disability?  

The consulting expert was asked to comment on the Veteran's assertions regarding alteration in his posture and/or gait as a result of the service-connected disabilities, and the likely impact, if any, on the Veteran's right knee.  The consulting expert was asked to consider that the term "aggravation" meant a permanent increase in the underlying condition, that is, an irreversible worsening of the right knee disability beyond the natural clinical course and character of the condition due to the service-connected low back disability or left Achilles tendon disability, as contrasted to a temporary worsening of symptoms.  

In an October 2011 response, the VA medical expert noted that he reviewed the record in forming his opinions.  He provided a summarization of the Veteran's medical history as it pertained to the right knee, to include inservice and post service treatment.  It was his opinion that the recent and current symptoms were the result of evolving osteoarthritis of the knee due to aging and not to any injury or overuse either during military service or afterwards.  Specifically, the symptoms in 1987 were due to bruising and did not result in any subsequent disorder of the right knee.  The examiner also noted that the osteonecrotic lesion of the lateral femoral condyle was of no significance.  He added that the walking, marching, and running required in military service did not have any effect on the Veteran's current right knee disability.  It was less likely than not that the Veteran's current right knee instability was caused or aggravated, that is worsened beyond the normal course, by the Veteran's service-connected disabilities, including DDD of the lumbar spine and/or the left Achilles tendon disability.  The Veteran's posture and/or gait as a result of the service-connected disabilities did not have any effect on the Veteran's right knee condition.  The current right knee disability was the result of normal aging and life style and the accident in service and/or the service-connected disabilities were not more likely to cause the Veteran's right knee disability.  

Analysis

The evidence clearly reflects the Veteran has a current right knee disability of osteoarthritis as noted by the VHA expert.  As noted above, the records confirm the Veteran complained of pain and giving way during service and was treated after an injury while playing basketball.  As such the Veteran has a current disability and inservice event.  

The remaining question is whether there is evidence of a nexus or relationship between the current osteoarthritis and the injury during service.  The nexus may also be proven by continuity of symptomatology. 38 C.F.R. § 3.303.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In the present case, the record contains two negative opinions.  The October 2008 VA examination concluded that the right knee was not related to the inservice injury.  The examiner explained there was a lack of ligamentous laxity and the examiner further attributed the current condition to age, obesity, physical deconditioning and genetic predisposition to develop osteoarthritis.  Similarly, the October 2011 VHA expert concluded it was less likely than not that the right knee disability was incurred in service.  The expert noted that the walking, marching and running during service did not have any effect on the current right knee disability and concluded that the right knee disability was the result of normal aging and lifestyle.  Both opinions are based on a thorough review of the record and contain a rationale for the opinion provided and are highly probative as to this inquiry.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions). 

There are no positive opinions of record which links the osteoarthritis of the right knee to the inservice knee injury from many years before.  The only evidence in support of the claim are the Veteran's lay statements.  Although the Veteran is competent to report symptoms such as pain and giving way, unlike a fracture, sprain, strain, ligament tear and other such pathology capable of lay observation, osteoarthritis is not a condition which is capable of lay observation.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this matter, the Veteran is not merely providing evidence of symptoms, but is also attempting to link the diagnosed osteoarthritis with symptoms and injuries during service and other diagnosed disabilities.  To the extent to which the Veteran attempts to provide a medical nexus between the osteoarthritis and the injury during service, he is not competent to provide an opinion as to causation in the present case.  Whether or not an injury such as the Veteran describes caused a latent disability such as osteoarthritis in the right knee is a complex medical question incapable of lay resolution; determining the root cause of such a condition would require consideration of radiologic studies and the symptoms and natural progression of various knee disabilities.  The Veteran in the present case lacks the training to opine as to the presence of osteoarthritis or as to the cause of the osteoarthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board also considered whether service connection was warranted on a theory of continuity of symptomatology.  In this regard, the Board has considered the Veteran's report of continued pain and giving way of the right knee since service.  The Veteran is competent to describe such symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  Although the Veteran is competent to describe these symptoms, the Board finds the Veteran's statements concerning continuity of symptoms are not credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Significantly, although the Veteran testified that he had continuous pain, the Board notes that the Veteran initially sought treatment for the right knee in 2007 nearly 13 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Additionally, during his treatment in 2007 and 2008 he reported an injury from slipping on wet grass while at work and never mentioned ongoing continuous pain since service.  The July 2007 private treatment record noted the onset of pain was one day prior.  Similarly, records in March 2009 note the onset of the knee condition was two years prior and explained it was from bending and reaching on the job.   Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony); See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Because these records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  While the March 2010 private record noted a 20 year history of right knee pain and alluded generally to "several football injuries" it did not mention the inservice basketball injury and further noted there was no known trauma or injury which began the knee pain.  The Board also finds it significant that the right knee was examined in October 2005 and no residual disability or chronic injury was revealed.  Indeed, the VHA expert explained the knee was clinically normal at that time.  The VHA expert further noted that the August 2007 MRI was normal and the notation of a lesion was not significant and would not cause any symptoms.  Given the above, the Veteran's assertions as to continued pain are not credible.

The 13 year gap in evidence also indicates that service connection is not warranted under the presumptive provision of 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 as the osteoarthritis of the right knee did not manifest to a compensable degree within one year of the Veteran's separation from service.  

In sum, there are two opinions which were based upon a review of the claims file and consideration of the Veteran's lay description of the injury and continuing symptoms.  As the VHA expert is a medical professional who reviewed (and expressed familiarity with) the record, and explained in essence that there was no support in the factual data or medical principles for a finding of a nexus between the Veteran's right knee disability and any inservice injury, the opinion is probative and service connection on a direct basis is not warranted.  

The Veteran also seeks service connection on a secondary basis and specifically argued that his service-connected disabilities resulted in an altered gait which caused his right knee disability.  In this regard, the record reflects the Veteran is in receipt of service connection for degenerative disc disease of the lumbar spine and Achilles tendonitis of the left foot.  The record also includes occasional findings of an altered gait and kyphotic posture.  The remaining question is whether the service-connected lumbar spine or Achilles tendonitis of the left foot caused or aggravated the osteoarthritis of the right knee.

In this regard, the VHA expert concluded that it was less likely than not that the current right knee osteoarthritis was caused or aggravated by the service-connected disabilities, including the DDD of the lumbar spine and left Achilles tendon disability.  The examiner explained that the posture and gait did not have any effect on the right knee condition and reiterated that the current disability was a result of normal aging and life style.  

The only evidence linking the current osteoarthritis to the service-connected disabilities is the Veteran's lay statements and as explained above, while the Veteran is competent to report symptoms, he is not competent in the present case to provide an opinion as to the relationship between the lumbar spine and left Achilles tendon and his osteoarthritis as such an opinion would require more than mere observation and involves medical questions as to the nature and course of the disability of the knee.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In light of the foregoing, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit of the doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disorder is denied.  



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


